NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2434-20

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

TAQUAN D. FLOYD,

     Defendant-Appellant.
________________________

                   Submitted May 2, 2022 – Decided July 7, 2022

                   Before Judges Messano and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Middlesex County, Indictment No. 13-
                   08-1128.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Andrew R. Burroughs, Designated Counsel,
                   on the brief).

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (Joie D. Piderit, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
         Defendant Taquan D. Floyd appeals from the February 11, 2021 order

denying his petition for post-conviction relief (PCR) without an evidentiary

hearing. We affirm.

                                          I.

         Because the underlying facts in this matter were outlined at length in our

decision resulting from defendant's direct appeal, State v. Floyd, No. A-1646-

15 (App. Div. Apr. 12, 2018), we provide only a summary of the pertinent

facts.

         The juvenile complaints against defendant were waived from the Family

Part, see N.J.S.A. 2A:4A-26.1, and a grand jury charged him with an armed

robbery, N.J.S.A. 2C:15-1, (first robbery) and related weapons offenses

committed on April 23, 2013 (counts one through three), and an armed robbery

(second robbery) and related offenses committed on April 25, 2013 (counts

four through eight).

         The State alleged the first robbery took place around 9:00 p.m., after the

victim withdrew money from an ATM and was walking back to his disabled

car nearby. An African-American male armed with a handgun confronted the

victim, made a demand, and the victim surrendered his wallet. The robber




                                                                           A-2434-20
                                         2
fled.    When police responded, the victim provided a description of his

assailant, including that he wore a striped shirt.

        Two nights later, between approximately 11:00 and 11:30 p.m., the

second victim withdrew money from the same ATM as his girlfriend waited in

a nearby-parked car.      An African-American male armed with a handgun

demanded the victim's money, the victim surrendered his wallet and the robber

fled. Police responded and the victim provided a description of his assailant.

Police saw a group of people approximately one block away, one of whom fit

the general description.     Upon approaching, one of the individuals, later

identified as defendant, fled, throwing a gun over some fencing before he was

apprehended.

        Shortly thereafter, the second victim and his girlfriend identified

defendant during a "show up." While being processed, defendant made several

incriminating statements. Police ultimately recovered the gun and the second

victim's wallet, which included his identification and ATM card, near the

scene.    In defendant's pocket was a clip of ammunition that fit the gun.

Underneath his hooded sweatshirt, defendant wore a striped shirt.




                                                                      A-2434-20
                                        3
       On April 29, police conducted a photographic identification procedure

with the first victim. He told police he was nearly certain that a photograph of

defendant was that of his assailant.

       Defendant moved to suppress the out-of-court identifications and to

sever counts one through three from the remaining charges.         Following a

Wade1 hearing, at which both victims testified, the judge suppressed the

photographic identification made by the first victim, but not the "show up"

identification made by the second victim and his girlfriend.2

       The judge took no testimony during the hearing on defendant's severance

motion. Following argument, the judge properly framed the issue as whether

evidence of the second robbery would be admitted at a separate trial on the

first robbery "and vice versa . . . pursuant to [N.J.R.E.] 404(b)." Applying the

four-prong test set out in State v. Cofield, 127 N.J. 328, 338 (1992), the judge

found the evidence would be relevant on the material issue of identity

regarding the first robbery and denied the motion to sever.


1
    United States v. Wade, 388 U.S. 218 (1967).
2
  At the Wade hearing, the first victim acknowledged he identified defendant's
photo because of the striped shirt defendant was wearing. The fact none of the
other photographs included a man wearing a striped shirt led the judge to
suppress the first victim's out-of-court identification.


                                                                        A-2434-20
                                       4
         At trial, the first victim identified defendant in court as the person who

robbed him; no other witness identified defendant as the perpetrator of the first

robbery. Further, the victim of the second robbery and his girlfriend identified

defendant in court. Numerous police witnesses who chased and apprehended

defendant and retrieved the gun and other evidence also identified him in

court.

         As we noted in our unpublished opinion, at the conclusion of the trial,

               [w]ithout objection, the judge instructed the jury that
               "the events of April 23[], 2013 cannot be used as
               evidence regarding the events of April 25[], 2013, and
               the events of April 25[], 2013 cannot be [used as]
               evidence regarding the events of April 23[], 2013."
               The judge reiterated later, "I caution and remind you
               each date stands and falls on its own merits. April
               23[] and April 25[] are separate and distinct counts."
               Defendant did not ask for, and the judge did not
               provide, the instructions contained in Model Jury
               Charges (Criminal), "Proof of Other Crimes, Wrongs,
               or Acts" (September 12, 2016).

               [Floyd, slip op. at 14-15.]

         The jury convicted defendant on all counts and the judge imposed an

aggregate sentence of twenty-five years' imprisonment with an eighty-five

percent period of parole ineligibility under the No Early Release Act (NERA),

N.J.S.A. 2C:43-7.2.



                                                                           A-2434-20
                                             5
      On direct appeal, we reversed defendant's convictions on counts one

through three, vacated the sentences imposed on those counts and remanded

the matter for retrial. Floyd, slip op. at 17-18. However, we affirmed the

convictions on the remaining counts. Ibid. Although we determined the trial

judge erred in denying the severance motion and the error prejudiced the jury's

consideration of the evidence as to counts one through three, we concluded,

"given the overwhelming evidence of defendant's guilt on the remaining

charges, the error did not deny defendant a fair trial on counts four through

eight." Id. at 7. The Supreme Court denied certification. State v. Floyd, 236

N.J. 22 (2018).

                                       II.

      Defendant was re-tried and acquitted on counts one through three in

2019. In January 2020, he filed a pro se PCR petition, arguing, in part, that his

attorney from his first trial, as well as his appellate counsel, provided

ineffective assistance.3 Defendant also contended he was entitled to additional

jail credits. Months later, assigned PCR counsel filed a supplemental brief,




3
  To the extent defendant raised additional arguments in his PCR petition
which are not the subject of this appeal, we do not address them.


                                                                         A-2434-20
                                      6
incorporating defendant's pro se arguments and highlighting defendant's

ineffective assistance of counsel (IAC) claims.

      Judge Joseph Paone heard argument on defendant's petition on February

11, 2021. During the hearing, PCR counsel primarily focused on defendant's

IAC contentions, initially arguing defendant's first trial attorney was

ineffective because she did not move to "try to keep out any kind of comments

that were exchanged in a conversation between" the first and second robbery

victims before they testified at the Wade hearing. PCR counsel also asserted

trial counsel was ineffective for failing to seek an instruction prohibiting the

jury from using evidence from either robbery for propensity purposes.

Further, PCR counsel argued:         these and other identified errors, when

considered cumulatively, served as a basis for overturning defendant's

convictions; appellate counsel was ineffective for failing to raise the same

errors on direct appeal; and if defendant's convictions were not overturned, he

was entitled to an evidentiary hearing to address his claims more fully.

      Notably, during the hearing, PCR counsel acknowledged defendant had

"raised an issue" about trial counsel's failure to request a "cross-racial

instruction" during the first trial, but because a cross-racial instruction was

given to the jury at that trial, PCR counsel was "waiv[ing] that issue."


                                                                           A-2434-20
                                       7
      In exploring defendant's IAC claim regarding trial counsel's failure to

seek to exclude what the victims discussed between themselves prior to the

Wade hearing, Judge Paone queried what would have been "elicited before the

jury that may have in some way prejudiced the defendant?" PCR counsel

responded, "the fact that [the victims] spoke at all had to have had some

influence on . . . their testimonies."

      Next, Judge Paone addressed defendant's contention that trial counsel

was ineffective for neglecting to ask for a specific jury charge related to

propensity. The judge noted this issue was raised on direct appeal and we

affirmed defendant's convictions for the second robbery because, although we

determined the severance motion was improperly denied, we deemed the

evidence against defendant for the second robbery "overwhelming."           In

response to Judge's Paone's comments, PCR counsel conceded trial counsel's

pre-trial severance motion was denied and "certainly, the Appellate Division

addressed that issue."

      Following argument, Judge Paone rendered a cogent and concise

decision from the bench, denying defendant's petition without an evidentiary

hearing. Regarding defendant's IAC claims, the judge found defendant failed




                                                                     A-2434-20
                                         8
to satisfy either prong of the Strickland/Fritz4 test as to trial or appellate

counsel. The judge also concluded defendant provided "no support" for the

argument he was due additional jail credits. The judge entered a conforming

order the same day.

                                     III.

      On appeal, defendant raises the following overlapping arguments:

       POINT I

            AS DEFENDANT RECEIVED INEFFECTIVE
            ASSISTANCE OF COUNSEL, HE IS ENTITLED TO
            POST-CONVICTION RELIEF, OR, IN THE
            ALTERN[A]TIVE,  TO   AN     EVIDENTIARY
            HEARING.

            (A) Trial counsel failed to ensure that a specific
            racial identification related to [the second victim and
            his girlfriend] was provided to the jury by the trial
            court.

            (B) Trial counsel failed to request a specific charge
            related to propensity and prior bad acts.

            (C) Trial counsel failed to move to suppress [the
            second victim]'s unreliable identification of defendant
            as it was likely impermissibly influenced by third
            parties.



4
  Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Fritz, 105 N.J.
42, 58 (1987).


                                                                         A-2434-20
                                      9
             (D) Trial counsel's cumulative errors          denied
             defendant effective legal representation.

             (E) As there was a genuine issue of material fact in
             dispute an evidentiary hearing was required.

          POINT II

             APPELLATE COUNSEL WAS INEFFECTIVE BY
             FAILING TO RAISE COGNIZABLE CLAIMS ON
             DIRECT APPEAL.

          POINT III

             DEFENDANT IS ENTITLED TO 160 DAYS OF
             ADDITIONAL JAIL TIME CREDIT.

These arguments are unavailing.

      "[W]here the [PCR] court does not hold an evidentiary hearing, we may

exercise de novo review over the factual inferences the trial court has drawn

from the documentary record." State v. O'Donnell, 435 N.J. Super. 351, 373

(App. Div. 2014) (citation omitted).      Also, we review a PCR court's legal

conclusions de novo. State v. Harris, 181 N.J. 391, 415-16 (2004) (citing Toll

Bros., Inc. v. Twp. of W. Windsor, 173 N.J. 502, 549 (2002)).

      When considering IAC claims, "[j]udicial scrutiny of counsel's

performance must be highly deferential," and courts "must indulge a strong

presumption" that counsel's performance was reasonable. Strickland, 466 U.S.

at 689.     To succeed on an IAC claim, a defendant first must establish

                                                                      A-2434-20
                                     10
"counsel's representation fell below an objective standard of reasonableness"

and, second, "there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different."

Id. at 687-88, 694; see also Fritz, 105 N.J. at 58. "A reasonable probability is

a probability sufficient to undermine confidence in the outcome."       State v.

Pierre, 223 N.J. 560, 583 (2015) (quoting Strickland, 466 U.S. at 694; Fritz,

105 N.J. at 52). This standard applies to both trial and appellate counsel.

State v. Gaither, 396 N.J. Super. 508, 513 (App. Div. 2007) (citing State v.

Morrison, 215 N.J. Super. 540, 546 (App. Div. 1987)).

      If an issue has been previously raised and decided, the "prior

adjudication upon the merits . . . is conclusive whether made in the

proceedings resulting in the conviction . . . or in any appeal taken from such

proceedings." R. 3:22-5. PCR is not "an opportunity to relitigate matters

already decided on the merits." State v. Afanador, 151 N.J. 41, 50 (1997)

(citations omitted). Further, Rule 3:22-4 bars a claim if the defendant "could

have, but did not, raise the claim in a prior proceeding." State v. Preciose, 129

N.J. 451, 459 (1992). Thus, PCR "is not a substitute for direct appeal." State

v. Szemple, 247 N.J. 82, 97 (2021) (citing State v. Jones, 219 N.J. 298, 310

(2014)).


                                                                         A-2434-20
                                     11
      A defendant is not automatically entitled to an evidentiary hearing by

simply raising a PCR claim. State v. Cummings, 321 N.J. Super. 154, 170

(App. Div. 1999) (citing Preciose, 129 N.J. at 462). An evidentiary hearing is

required only when: a defendant establishes a prima facie case in support of

PCR; the court determines there are disputed issues of material fact that cannot

be resolved by review of the existing record; and the court determines that an

evidentiary hearing is required to resolve the claims asserted. State v. Porter,

216 N.J. 343, 354 (2013) (citing R. 3:22-10(b)). To establish a prima facie

case of IAC, a defendant must present legally competent evidence rather than

"bald assertions." Cummings, 321 N.J. Super. at 170.

      Governed by these standards, we agree with Judge Paone that defendant

failed to satisfy either prong under the Strickland/Fritz test and was unable to

demonstrate a reasonable likelihood his PCR claims would ultimately succeed

on the merits. Accordingly, defendant's petition was correctly denied, and he

was not entitled to an evidentiary hearing. We add the following comments.

      As a threshold matter, we need not address defendant's Point I(A)

because at the February 11 hearing, PCR counsel waived defendant's

contention about his trial attorney's failure to seek a cross-racial instruction.

See State v. Robinson, 200 N.J. 1, 19 (2009) ("Appellate review is not


                                                                         A-2434-20
                                     12
limitless. The jurisdiction of appellate courts rightly is bounded by the proofs

and objections critically explored on the record before the trial court by the

parties themselves.").   We also observe that even if PCR counsel had not

withdrawn this argument, the record reflects when the trial judge charged the

jurors in the first trial, he cautioned "[e]yewitness identification evidence must

be scrutinized carefully" and "research has shown that there are risks of

making mistaken identifications."     In discussing the first victim's in-court

identification, the judge added, "[r]esearch has shown that people may have

greater difficulty in accurately identifying members of a different race. You

should consider whether the fact that the witness and the defendant are not of

the same race may have influenced the accuracy of the witness's

identification." Subsequently, the judge charged the jury about the in-court

and out-of-court identifications made by the second victim and his girlfriend.

Reminding jurors again that "[e]yewitness identification evidence . . . must be

scrutinized carefully," the judge instructed them "the same factors apply . . .

that I just read to you. I'm not going to read them to you verbatim all over

again. You're going to have the charge in the [j]ury room."

      Under these circumstances and given the overall strength of the State's

case as to the second robbery, we would be hard-pressed to conclude any


                                                                          A-2434-20
                                      13
failure on trial counsel's part to request that the trial judge fully repeat the

cross-racial instruction as to the second victim and his girlfriend prejudiced

defendant as envisioned under the second prong of the Strickland/Fritz test.

      Defendant next argues under Point I(B) trial counsel was ineffective for

failing "to request a specific charge related to propensity and prior bad acts."

We are not persuaded.

      As we observed in 2018, the trial judge's jury charge regarding

propensity and prior bad acts was "inadequate," but we declined to overturn

defendant's convictions under counts four through eight, having concluded

"[t]he improper admission of evidence of the first robbery did not lead the jury

to an unjust result" on the second robbery and the evidence of his guilt on the

second robbery was "overwhelming." 5 Given our determinations, we agree

with Judge Paone defendant was procedurally barred from raising this issue

again in his PCR petition.        See Rule 3:22-5 (holding that "[a] prior


5
   The full model jury charge on Rule 404(b) evidence is contained in Model
Jury Charges (Criminal), "Proof of Other Crimes, Wrongs or Acts" (N.J.R.E.
404(b)) (rev. Sept. 12, 2016), and provides, in part, that jurors "may not use
[other crimes, wrongs, or acts] evidence to decide that the defendant has a
tendency to commit crimes or he [or she] is a bad person. That is, you may not
decide that, just because the defendant has committed other crimes, wrongs or
acts, he [or she] must be guilty of the present crime[s]."



                                                                         A-2434-20
                                     14
adjudication upon the merits of any ground for relief is conclusive" for PCR

purposes). But even if we were to consider this issue, given the strength of the

State's case as to the second robbery, we are satisfied defendant could not meet

the second Strickland/Fritz prong.

      Regarding Point I(C), defendant contends trial counsel was ineffective

because she "failed to move to suppress [the second victim's] unreliable [in-

court] identification of defendant" despite that "it was likely impermissibly

influenced by third parties." Defendant theorizes that because the first and

second victims purportedly spoke with one another before testifying at the

Wade hearing and the second victim's girlfriend was present at the "show up"

identification, the second victim's "identification was likely the product of a

composite he had formed, in part, from [his girlfriend's] emotional declaration

that defendant was the robber at the show-up and conversations that he likely

had with [the first victim]." We are not convinced.

      As Judge Paone noted, he presided over the Wade hearing before the

first trial, and at that hearing, defendant's attorney cross-examined each victim

regarding what interactions they had with each other at the courthouse before

they testified.   The record reflects the first victim testified on cross-

examination that he and the second victim spoke "about both [their]


                                                                         A-2434-20
                                     15
experiences" but that he "didn't say anything specifically – or remember saying

anything to [the second victim] about [defendant's] facial features or

anything."   And when the Wade hearing continued days later, the second

victim denied speaking with the first victim at all about the particulars of the

robberies.

      After recounting what occurred at the Wade hearing, Judge Paone

reminded PCR counsel that he suppressed the first victim's out-of-court

identification but found the second victim's "out-of-court identification was

admissible based upon . . . the fact . . . his testimony [was] credible." Thus,

Judge Paone found "no additional motions filed by trial counsel would have in

any way changed the outcome" and defendant failed to show "how he was

prejudiced by a failure of trial counsel to make any additional filing." In

rejecting this IAC claim, the judge concluded, "neither prong of the Strickland

test was met." We perceive no basis to disturb this legal conclusion, given the

judge's factual findings are amply supported on the record.

      Next, because we agree with Judge Paone that defendant failed to

demonstrate trial counsel was ineffective in the specific instances he alleged,

defendant's cumulative error argument does not warrant discussion in a

written opinion. R. 2:11-3(e)(2). Likewise, we find no merit in defendant's


                                                                        A-2434-20
                                     16
argument under Point I(E) that he established a prima facie case of IAC

warranting an evidentiary hearing. Ibid.

      Turning to Point II, it is well established "appellate counsel does not

have a constitutional duty to raise every nonfrivolous issue requested by t he

defendant." Morrison, 215 N.J. Super. at 549 (citing Jones v. Barnes, 463 U.S.

745 (1983)). Indeed, "appellate counsel who files a merits brief need not (and

should not) raise every nonfrivolous claim, but rather may select from among

them in order to maximize the likelihood of success on appeal." Smith v.

Robbins, 528 U.S. 259, 288 (2000). "Generally, only when ignored issues are

clearly stronger than those presented, will the presumption of effective

assistance of counsel be overcome." Ibid. (quoting Gray v. Greer, 800 F.2d

644, 646 (7th Cir. 1986)).

      Here appellate counsel argued on direct appeal: (1) the State "failed to

prove identification beyond a reasonable doubt"; (2) the trial judge's refusal in

the first trial to sever the counts pertaining to the two robberies and failure to

properly instruct jurors on propensity violated defendant's due process rights

and his right to a fair trial; and (3) defendant's sentence was excessive. Floyd,

slip op. at 2-3. As Judge Paone noted, appellate counsel's efforts persuaded us

to overturn defendant's convictions on three counts. Given appellate counsel's


                                                                          A-2434-20
                                      17
effective advocacy, as well as Judge Paone's proper rejection of the very IAC

claims defendant argues appellate counsel should have raised on direct appeal,

we find no error in the judge's determination that defendant failed to satisfy the

Strickland prongs as to appellate counsel.

      Lastly, defendant argues in Point III he is entitled to additional jail

credits totaling 169 days.6 Specifically, he seeks credits from the time he was

arrested on April 25, 2013 for the second robbery to the day before he was

sentenced on October 1, 2015. Based on his calculations, he contends he

should have received 908, not 739 days of jail credits. Again, we disagree.

      The determination of a defendant's eligibility for jail credits, which in

effect reduces the time to be served on a sentence, is governed by Rule 3:21-8.

The Rule provides that a "defendant shall receive credit on the term of a

custodial sentence for any time served in custody in jail . . . between arrest and

the imposition of sentence." R. 3:21-8. But in State v. Black, our Supreme

Court held "when a parolee is taken into custody on a parole warrant, the

confinement is attributable to the original offense on which the parole was



6
   Although the heading in defendant's merits brief at Point III refers to his
entitlement "to 160 days of additional jail time credit," he makes clear in his
brief he is seeking an additional 169 days of jail credits.


                                                                          A-2434-20
                                      18
granted and not to any offense or offenses committed during the parolee's

release." 153 N.J. 438, 461 (1998).

      Here, it is undisputed defendant was on juvenile parole at the time of his

arrest on April 25, 2013. Because he cites to no authority confirming he is

entitled to additional jail credits on the instant offenses and we are unaware of

any case law supporting his argument that he should be treated differently than

an adult parolee taken into custody on a parole warrant, we discern no error in

Judge Paone's denial of defendant's request for additional jail credits.

      In sum, we are satisfied Judge Paone correctly concluded defendant's

IAC claims as to trial and appellate counsel were either procedurally barred or

failed to satisfy both prongs under the Strickland/Fritz test.      Accordingly,

defendant's PCR petition was appropriately denied and no evidentiary hearing

was warranted. Additionally, we discern no error in the judge's determination

that defendant was not entitled to any additional jail credits.

      Affirmed.




                                                                           A-2434-20
                                      19